DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This Office Action is in response to communication received on 10/29/2021.
Claims 1-3, 7-8 and 15 were amended.
Claims 1-18 are pending.

Response to Arguments
In light of applicant’s amended claims, the claim objection with respect to claim 3 has been withdrawn. However, claim 10 which was not amended is maintained.
In light of applicant’s amended claims, the 101 rejection has been withdrawn.
In light of applicant’s amended claims, the claim interpretation has been withdrawn.
In light of applicant’s amended claims, the 112(b) and 112(d) rejections have been withdrawn.
With respect to the 103 rejection arguments: 
With respect to the first argument, the applicant argues that it is a first time user, which is not the same as “first user”. First user implies that there could be a second user and that is 
With respect to the second argument, the referred to “number of acquisitions of the stranger image” is still different from the claimed collection count that that the examiner interpreted as collection score which is given a permission based on a corresponding preset/predefined score threshold as supported by the applicant specifications and explained in the previous argument.
With respect to the final remark, the applicant’s claims are not that patentably distinguishable from the prior art of record based on the reasoning recited above, therefore the rejection is maintained.

Claim Objections
Claim 10 is objected to because of the following informalities: The claims recite “judge whether the target image corresponding to the target application is stored, if the target image corresponding to the target application is not stored, store the second image as the target image corresponding to the target application, if the target image corresponding to the target application is stored, judge whether a collected second image matches the stored target image corresponding to the target application, if the collected second image matches the stored target image corresponding to the target application, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
With respect to claim 2, as amended by the applicant, the claim recites “collecting a first image of a current first user”. It is not clear if this is a second image of a second user or the “first image” of the “current first user” recited in the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 8-9, 11-12 and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US 9286482 B1) hereinafter referred to as Dumont in view of Rhoads et a. (US 20130273968 A1) hereinafter referred to as Rhoads.

With respect to claim 1, Dumont discloses: A method for assigning application usage permission, comprising: (Dumont column 2 lines 1-25 disclose “determines that the current user is a known user that has authorization to access only limited information or features of the device, the electronic device may send a communication to restrict the current user from accessing private information on the electronic device … the private information may include one or more of data, applications, settings or features of the electronic device that have been designated private by default 
collecting a first image of a current first user, (Dumont column 4 lines 50-65 disclose “The one or more recognition devices 106 may include any type of sensor, component or other functionality able to assist in the recognition of a person currently using the electronic device 100. Several examples of the recognition devices 106 may include a camera for performing facial or other visual recognition with respect to a current user” wherein the facial authorization is mapped to collecting a first user facial image).
and when it is recognized that a target application is enabled, judging whether the collected first image matches a pre-stored target image corresponding to the target application; (Dumont column 4 lines 5-20 disclose “suppose that a primary user re-enters the payment data and/or password, such as when a parent authorizes a child to make in-application purchases. The current user (i.e., the child) may still be recognized as having limited authorization, and thus, may still be subject to application or operating system parental controls when making purchases”. Additionally, Dumont column 5 line 60 to column 6 line 20 disclose “the electronic device 100 may enable access to private content, may automatically unlock the device upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is interpreted as after the device is unlocked the system recognizes if payment application is enabled for a child to be accessed the child/second user would need to re-enter more credentials; such as the pre-stored facial data mapped in the previous claim, corresponding to primary user that is authorized to access target payment application. Further support on pre-stored target image is found in Dumont Column 14 lines 55-65 and that the application is enabled is found in Dumont column 23 line 55 to column 24 line 10).
if the collected first image matches the pre-stored target image corresponding to the target application, assigning all usage permissions of the target application to the current first user; (Dumont column 5 line 60 to column 6 line 20 disclose “the electronic device 100 may enable access to private content, may automatically unlock the device upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is interpreted that if primary user facial image is collected and a match found then user is assigned full access to target application. Wherein Dumont column 5 lines 40-60 disclose that different applications have different usage permissions assigned to them).
judging whether there is a first stranger image matching the first image successfully, (Dumont column 9 lines 30-37 disclose collecting user biometrics judging if it does not match user is not known.).
if there is a first stranger image matching the first image successfully, assigning a corresponding usage permission of the target application to the current first user according to a stored collection count corresponding to the first stranger image and a usage permission corresponding to a preset collection count range threshold, and if there is not a first stranger image matching the first image successfully, not assigning the usage permission of the target application to the current first user. (The examiner is giving the collection count the broadest reasonable interpretation that it is a score to identify a user. Dumont column 8 lines 25-65 disclose “suppose that the recognition module is only 50% certain that the current user is the primary first user 116. Accordingly, rather than allowing the current user to access all of the private data, applications and features of the electronic device 100, such as with a level 1 authorization, the electronic device 100 may restrict the current user to a different level of authorization, such as the default level 3 authorization, based on the uncertainty of the recognition. As one example, a confidence level of 90% or higher that the current user is the primary user may result in a level 1 authorization, a confidence level of 70% or 
Dumont does not explicitly disclose: and if the collected first image does not match the pre-stored target image corresponding to the target application, judging whether there is a first stranger image matching the first image successfully,
However, Rhoads in an analogous art discloses: if the collected first image does not match the pre-stored target image corresponding to the target application, judging whether there is a first stranger image matching the first image successfully (Rhoads [0824] discloses “An unknown image is then processed as above to generate keypoint data, and the closest-matching image in the database is identified by a Euclidian distance-like measure. (A "best-bin-first" algorithm is typically used instead of a pure Euclidean distance calculation, to achieve several orders of magnitude speed improvement.) To avoid false positives, a " no match" output is produced if the distance score for the best match is close--e.g., 25% to the distance score for the next-best match” which is interpreted as if first image does not match then the system would judge the next possible match).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont wherein if the collected first image does not match the pre-stored target image corresponding to the target application, judging whether there is a first stranger image matching the first image successfully as disclosed by Rhoads to avoid false positives, see Rhoads [0824].

With respect to claim 2, Dumont in view of Rhoads disclose: The method according to claim 1, wherein before collecting the first image of the current first user, the method further comprises: judging whether a mobile terminal is unlocked successfully, and if the mobile terminal is unlocked successfully, collecting a first image of a current first user, and when it is recognized that a target application is enabled, judging whether the collected first image matches a pre-stored target image corresponding to the target application. (Dumont column 3 lines 10-25 disclose “rather than locking out the unknown user entirely, the unknown user may be provided limited access to the electronic device.” Which is interpreted that the device is unlocked but with limited access. Then the cited portion continues to disclose “When the electronic device determines that an authorized user is again in control of the electronic device, the electronic device may send a communication to no longer limit access to the private information on the electronic device.” Therefore the partially unlocked device collects user images. Dumont column 5 line 60 to column 6 line 20 disclose “upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is interpreted that an application is recognized as enabled and user needs to perform further authentication to access an application such as the payment application. Wherein the further authentication could be user image as mapped before by the examiner).

With respect to claim 4, Dumont in view of Rhoads disclose: The method according to claim 1, wherein assigning the corresponding usage permission of the target application to the current first user according to the collection count corresponding to the first stranger image and the usage permission corresponding to the collection count range threshold comprises: judging whether the collection count is less than a preset first collection count threshold; if the collection count is less than the preset first collection count threshold, not assigning the usage permission of the target application to the current first user; (Dumont column 8 lines 25-65 disclose if score is below 30%, mapped to the first collection count threshold, then user is treated as unknown).
and if the collection count is not less than the preset first collection count threshold, judging whether the collection count is greater than a preset second collection count threshold, if the collection count is greater than the preset second collection count threshold, assigning a first partial usage permission of the target application to the current first user, and if the collection count is not greater than the preset second collection count threshold, assigning a second partial usage permission of the target application to the current first user, wherein the first partial usage permission comprises the second partial usage permission, and the first collection count threshold is less than the second collection count threshold. (Dumont column 8 lines 25-65 discloses if score is 90% or above the user is given primary user privileges, which is the highest privilege as understood by the examiner. Wherein if the score is 70% the user gets level 2 privilege or between 30-70% the user gets level 3 wherein implicitly primary user privileges comprise the permissions in levels 2 and 3 as also illustrated in Fig. 4).

With respect to claim 5, Dumont in view of Rhoads disclose: The method according to claim 1, wherein if it is determined that there is not a first stranger image matching the first image successfully, the method further comprises: storing the first image as a second stranger image, and storing a collection count of the second stranger image. (Dumont column 17 lines 10-20 disclose unknown user access attempt, which the examiner understands that there was no match found, which comprises unknown user image and a count of when they attempted to access as illustrated in Fig. 5 if the primary user selects the “details button 506” which implicitly means that the data was stored. Wherein Dumont column 15 lines 30-55 disclose that the combined scores of different authentication methods are collected which implicitly means they are stored).

With respect to claim 8, Dumont discloses: A device for assigning application usage permission, comprises a hardware processor configured to execute program modules stored on a memory, the program modules comprising: a collection element, configured to collect a first image of a current first user; (Dumont column 2 lines 1-25 disclose “determines that the current user is a known user that has authorization to access only limited information or features of the device, the electronic device may send a communication to restrict the current user from accessing private information on the electronic device … the private information may include one or more of data, applications, settings or features of the electronic device that have been designated private by default or by the primary user” wherein the setting designated is mapped to “assigning application usage permission”).
a first judgment element, configured to judge, when it is recognized that a target application is enabled, (Dumont column 4 lines 50-65 disclose “The one or more recognition devices 106 may include any type of sensor, component or other functionality able to assist in the recognition of a person currently using the electronic device 100. Several examples of the recognition devices 106 may include a camera for performing facial or other visual recognition with respect to a current user” wherein the facial authorization is mapped to collecting a first user facial image).
whether the collected first image matches a pre-stored target image corresponding to the target application; (Dumont column 4 lines 5-20 disclose “suppose that a primary user re-enters the payment data and/or password, such as when a parent authorizes a child to make in-application purchases. The current user (i.e., the child) may still be recognized as having limited authorization, and thus, may still be subject to application or operating system parental controls when making purchases”. Additionally, Dumont column 5 line 60 to column 6 line 20 disclose “the electronic device 100 may enable access to private content, may automatically unlock the device upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is 
an assignment element, configured to assign, when the judgment result of the first judgment element is yes, all usage permissions of the target application to the current first user; (Dumont column 5 line 60 to column 6 line 20 disclose “the electronic device 100 may enable access to private content, may automatically unlock the device upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is interpreted that if primary user facial image is collected and a match found then user is assigned full access to target application. Wherein Dumont column 5 lines 40-60 disclose that different applications have different usage permissions assigned to them).
and a second judgment element, configured to judge, whether there is a first stranger image matching the first image, (Dumont column 9 lines 30-37 disclose collecting user biometrics and if it does not match then judging that the user is not known).
wherein the assignment element is further configured to assign, when the judgment result of the second judgment element is yes, a corresponding usage permission of the target application to the current first user according to a stored collection count corresponding to the first stranger image and a usage permission corresponding to a preset collection count range threshold, and not assign, when the judgment result of the second judgment element is no, the usage permission of the target application to the current first user. (The examiner is giving the collection count the broadest 
Dumont does not explicitly disclose: when the judgment result of the first judgment element is no, whether there is a first stranger image matching the first image,
However, Rhoads in an analogous art discloses: and a second judgment element, configured to judge, when the judgment result of the first judgment element is no, whether there is a first stranger image matching the first image, (Rhoads [0824] discloses “An unknown image is then processed as above to generate keypoint data, and the closest-matching image in the database is identified by a Euclidian distance-like measure. (A "best-bin-first" algorithm is typically used instead of a pure Euclidean distance calculation, to achieve several orders of magnitude speed improvement.) To avoid false positives, a " no match" output is produced if the distance score for the best match is close--e.g., 25% to the distance score for the next-best match” which is interpreted as if first image does not match then the system would judge the next possible match).


With respect to claim 9, Dumont in view of Rhoads disclose: The device according to claim 8, further comprising: a third judgment element, configured to judge whether a mobile terminal is unlocked successfully, and trigger, if the judgment result of the third judgment element is yes, the collection element. (Dumont column 5 line 60 to column 6 line 20 disclose “the electronic device 100 may enable access to private content, may automatically unlock the device upon recognizing that the primary user is holding the device; and may either unlock the payment mechanisms, or keep the payment mechanisms locked until the primary user re-enters one or more credentials.” Which is interpreted that after judging the device is unlocked it is determined if user needs to perform further authentication or not to access an application such as the payment application).

With respect to claim 11, Dumont in view of Rhoads disclose: The device according to claim 8, wherein the assignment element is configured to judge whether the collection count is less than a preset first collection count threshold, if the collection count is less than the preset first collection count threshold, not assign a usage permission of the target application to the current first user, (Dumont column 8 lines 25-65 disclose if score is below 30%, mapped to the first collection count threshold, then user is treated as unknown).
if the collection count is not less than the preset first collection count threshold, judge whether the collection count is greater than a preset second collection count threshold, if the collection count is greater than the preset second collection count threshold, assign a first partial usage permission of the target application to the current first user, and if the collection count is not greater than the preset second collection count threshold, assign a second partial usage permission of the target application to the current first user, wherein the first partial usage permission comprises the second partial usage permission, and the first collection count threshold is less than the second collection count threshold. (Dumont column 8 lines 25-65 discloses if score is 90% or above the user is given primary user privileges, which is the highest privilege as understood by the examiner. Wherein if the score is 70% the user gets level 2 privilege or between 30-70% the user gets level 3 wherein implicitly primary user privileges comprise the permissions in levels 2 and 3 as also illustrated in Fig. 4).

With respect to claim 12, Dumont in view of Rhoads disclose: The device according to claim 8, further comprising: a storage element, configured to store, when the judgment result of the second judgment element is no, the first image as a second stranger image, and store a collection count of the second stranger image. (Dumont column 17 lines 10-20 disclose unknown user access attempt, which the examiner understands that there was no match found, which comprises unknown user image. Wherein Dumont column 15 lines 30-55 disclose that the combined scores of different authentication methods are collected which implicitly means they are stored).

With respect to claim 15, Dumont in view of Rhoads disclose: A non-transitory computer readable storage medium, comprising a stored program, wherein a device where the storage medium is located is controlled by running the program to perform the method for assigning application usage permission according to claim 1. (The claim is rejected based on the same rationale as independent claim 1).

With respect to claim 16, Dumont in view of Rhoads disclose: The method according to claim 2, wherein if it is determined that there is not a first stranger image matching the first image successfully, the method further comprises: storing the first image as a second stranger image, and storing a collection count of the second stranger image. (Dumont column 17 lines 10-20 disclose unknown user access attempt, which the examiner understands that there was no match found, which comprises unknown user image. Wherein Dumont column 15 lines 30-55 disclose that the combined scores of different authentication methods are collected which implicitly means they are stored).

With respect to claim 17, Dumont in view of Rhoads disclose: The method according to claim 3, wherein if it is determined that there is not a first stranger image matching the first image successfully, the method further comprises: storing the first image as a second stranger image, and storing a collection count of the second stranger image. (Dumont column 17 lines 10-20 disclose unknown user access attempt, which the examiner understands that there was no match found, which comprises unknown user image. Wherein Dumont column 15 lines 30-55 disclose that the combined scores of different authentication methods are collected which implicitly means they are stored).

With respect to claim 18, Dumont in view of Rhoads disclose: The method according to claim 4, wherein if it is determined that there is not a first stranger image matching the first image successfully, the method further comprises: storing the first image as a second stranger image, and storing a collection count of the second stranger image. (Dumont column 17 lines 10-20 disclose unknown user access attempt, which the examiner understands that there was no match found, which comprises unknown user image. Wherein Dumont column 15 lines 30-55 disclose that the combined scores of different authentication methods are collected which implicitly means they are stored).

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumont and Rhoads as applied to claims 1-2, 4-5, 8-9, 11-12 and 15-18 above, and further in view of Buscemi (US 20160381013 A1) hereinafter referred to as Buscemi in view of Chandrasekaran et al. (US 20170255942 A1) hereinafter referred to as Chandrasekaran.

With respect to claim 3, Dumont in view of Rhoads disclose: The method according to claim 1, 
Dumont does not explicitly disclose: if the collected second image does not match the stored target image corresponding to the target application, updating the target image according to the collected second image, and if the collected second image matches the stored target image corresponding to the target application, outputting prompt information having stored the target image corresponding to the target application.
However, Buscemi in an analogous art discloses: further comprising: receiving an image entry request for the target application; (Buscemi Fig. 6 step 604 “receive a registration, E.G. enrollment, request” of a profile application as explained in details by Buscemi paragraphs [0077-0090]).
collecting a second image of a current second user, (Fig. 6, step 606 obtaining biometric information of a user, which is mapped to second image and template which is mapped to first image in this case, see Buscemi [0078]).
and judging whether the target image corresponding to the target application is stored; if the target image corresponding to the target application is not stored, storing the second image as the target image corresponding to the target application; (Buscemi [0080] discloses “the obtained biometric information and/or extracted templates are stored in a user record corresponding to the individual, e.g., such as user record 402. In some embodiment a user record is created by the registration and management entity 300, if one already doesn't exist in the customer database 330, upon receiving the registration request and obtaining the biometric information”).
and if the target image corresponding to the target application is stored, judging whether a collected second image does not match the stored target image corresponding to the target application, (Buscemi [0083] discloses “The system receiving the biometric input and/or authorization to retrieve such input, stores the provided or retrieved biometric information and/or templates. Received or retrieved biometric information is processed to generate templates, e.g., of one or more features of the biometric information, which can be used to determine if there is a match between captured or supplied biometric information and the information/templates corresponding to an individual user who has registered with the system.” Wherein the determining could be matching or no match).
and if the collected second image matches the stored target image corresponding to the target application, outputting prompt information having stored the target image corresponding to the target application. (Buscemi Fig. 6 step 624 determines if individual identity is verified and if so proceed with “confirmation indicating successful registration” in step 626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont, and Rhoads wherein if the collected second image matches the stored target image corresponding to the target application, updating the target image according to the collected second image, and if the collected second image does not match the stored target image corresponding to the target application, outputting prompt information having stored the target image corresponding to the target application as disclosed by Buscemi to alert user of status and reasons for the decision, see Buscemi [0082].
Dumont in view of Buscemi do not explicitly disclose updating the target image according to the collected second image
However, Chandrasekaran in an analogous art discloses: if the collected second image matches the stored target image corresponding to the target application, updating the target image according to the collected second image, (Chandrasekaran Fig. 15 step 1510 discloses “user selects an option on the payment application to change the facial template”. Then in step 1540 and 1545 Chandrasekaran compares the created facial template, mapped to second image, to the existing facial template, mapped to the target image. If the difference threshold is not great the user account is associated with the new facial template which is mapped to updating the target image in step 1570, see Chandrasekaran paragraphs [0211-0236] for a full explanation of the cited figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont, Rhoads and Buscemi as combined above wherein if the collected second image matches the stored target image corresponding to the target application, updating the target image according to the collected second image as disclosed by Chandrasekaran in order to give the user the flexibility to change their facial authentication method, see Chandrasekaran [0211].

With respect to claim 10, Dumont in view of Rhoads disclose: The device according to claim 8, 
Dumont does not explicitly disclose: if the collected second image matches the stored target image corresponding to the target application, update the target image according to the collected second image, and if the collected second image does not match the stored target image corresponding to the target application, output prompt information having stored the target image corresponding to the target application.
However, Buscemi in an analogous art discloses: further comprising: a receiving and storing element, configured to receive an image entry request for the target application, (Buscemi Fig. 6 step 604 “receive a registration, E.G. enrollment, request” of a profile application as explained in details by Buscemi paragraphs [0077-0090]).
collect a second image of a current second user, (Fig. 6, step 606 obtaining biometric information of a user, which is mapped to second image and template which is mapped to first image in this case, see Buscemi [0078]).
judge whether the target image corresponding to the target application is stored, if the target image corresponding to the target application is not stored, store the second image as the target image corresponding to the target application, (Buscemi [0080] discloses “the obtained biometric information and/or extracted templates are stored in a user record corresponding to the individual, e.g., such as user record 402. In some embodiment a user record is created by the registration and management entity 300, if one already doesn't exist in the customer database 330, upon receiving the registration request and obtaining the biometric information”).
if the target image corresponding to the target application is stored, judge whether a collected second image matches the stored target image corresponding to the target application, (Buscemi [0083] discloses “The system receiving the biometric input and/or authorization to retrieve such input, stores the provided or retrieved biometric information and/or templates. Received or retrieved biometric information is processed to generate templates, e.g., of one or more features of the biometric information, which can be used to determine if there is a match between captured or supplied biometric information and the information/templates corresponding to an individual user who has registered with the system.”).
and if the collected second image does not match the stored target image corresponding to the target application, output prompt information having stored the target image corresponding to the target application. (Buscemi Fig. 6 step 624 determines if individual identity is verified and if so proceed with “confirmation indicating successful registration” in step 626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont and Rhoads wherein if the collected second image 
Dumont in view of Buscemi do not explicitly disclose: if the collected second image matches the stored target image corresponding to the target application, update the target image according to the collected second image,
However, Chandrasekaran in an analogous art discloses: if the collected second image matches the stored target image corresponding to the target application, update the target image according to the collected second image, (Chandrasekaran Fig. 15 step 1510 discloses “user selects an option on the payment application to change the facial template”. Then in step 1540 and 1545 Chandrasekaran compares the created facial template, mapped to second image, to the existing facial template, mapped to the target image. If the difference threshold is not great the user account is associated with the new facial template which is mapped to updating the target image in step 1570, see Chandrasekaran paragraphs [0211-0236] for a full explanation of the cited figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont, Rhoads and Buscemi as combined above wherein if the collected second image matches the stored target image corresponding to the target application, updating the target image according to the collected second image as disclosed by Chandrasekaran in order to give the user the flexibility to change their facial authentication method, see Chandrasekaran [0211].

Claim 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumont and Rhoads as applied to claims 1-2, 4-5, 8-9, 11-12 and 15-18 above, and further in view of Tieu (US 20180004924 A1) hereinafter referred to as Tieu.

With respect to claim 6, Dumont in view of Rhoads disclose: The method according to claim 1, 
Dumont does not explicitly disclose: wherein if it is determined that there is a first stranger image matching the first image successfully, the method further comprises: updating a collection count of the stored first stranger image.
However, Tieu in an analogous art discloses: wherein if it is determined that there is a first stranger image matching the first image successfully, the method further comprises: updating a collection count of the stored first stranger image. (Tieu [0039] discloses a biometric image score decreasing wherein [0040-0042] discloses user re-enrolling, which means user enrollment biometric image matches with user template, which causes the score threshold to increase, which is interpreted as updating the decreased score of the user biometrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont and Rhoads wherein if it is determined that there is a first stranger image matching the first image successfully, the method further comprises: updating a collection count of the stored first stranger image as disclosed by Tieu in order to identify if the user is aging or keeping track of a score to make sure it is the same user even though their features might be a little older (see Tieu [0015 and 0042]).

With respect to claim 7, Dumont in view of Rhoads and Tieu disclose: The method according to claim 6, wherein before updating the collection count of the stored first stranger image, the method further comprises: (Tieu [0012] discloses “Some solutions to template aging require re-enrollment after 
determining a time interval between a first time for currently collecting the first image and a second time stored for the first stranger image; (as per Tieu [0012] discloses “Some solutions to template aging require re-enrollment after a pre-specified amount of time (e.g., re-enroll after six months) or to require re-enrollment when the frequency of failed user verifications exceeds a specific level.” which, as understood by the examiner, is determining a predetermined time of six month since the other time when a user last was authenticated).
judging whether the time interval is greater than a preset time threshold, if the time interval is greater than the preset time threshold, updating the collection count of the stored first stranger image, and updating the second time according to a current time, wherein the second time is time for previously updating the collection count of the first stranger image. (Tieu [0012] discloses if time is greater than a preset six month time threshold a re-enrollment might be required. Tieu [0015] discloses “Embodiments of the disclosure model biometric authentication as a time-dependent process by storing the history of authentication attempts and using the history to detect issues, such as template aging. For example, by tracking the evolution of scores in successful verification attempts, a decreasing trend can be detected, indicating potential template aging. This information can then be used by the system, for example, to inform the user that re-enrollment may be beneficial for continued high verification performance. Moreover, other events in the temporal history of successful verification scores, such as a sudden drop, can hint to other issues such as problems with the sensor.” Wherein keeping the history is interpreted as keeping time and score and how the facial image evolves if times elapses the score is 

With respect to claim 13, Dumont in view of Rhoads disclose: The device according to claim 8, 
Dumont does not explicitly disclose: further comprising: an update element, configured to update, when the judgment result of the second judgment element is yes, a collection count of the stored first stranger image.
However, Tieu in an analogous art discloses: further comprising: an update element, configured to update, when the judgment result of the second judgment element is yes, a collection count of the stored first stranger image. (Tieu [0039] discloses a biometric image score decreasing wherein [0040-0042] discloses user re-enrolling, which means user enrollment biometric image matches with user template, which causes the score threshold to increase, which is interpreted as updating the decreased score of the user biometrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont and Rhoads wherein an update element, configured to update, when the judgment result of the second judgment element is yes, a collection count of the stored first stranger image as disclosed by Tieu in order to identify if the user is aging or keeping track of a score to make sure it is the same user even though their features might be a little older (see Tieu [0015 and 0042]).

With respect to claim 14, Dumont in view of Rhoads and Tieu disclose: The device according to claim 13, further comprising: a fourth judgment element, configured to determine a time interval between a first time for currently collecting the first image and a second time stored for the first stranger image, (Tieu [0012] discloses “Some solutions to template aging require re-enrollment after a 
judge whether the time is greater than a preset time threshold, trigger the update element if the judgment result of the fourth judgment element is yes, and update the second time according to a current time, wherein the second time is time for previously updating the collection count of the first stranger image. (Tieu [0012] discloses if time is greater than a preset six month time threshold a re-enrollment might be required. Tieu [0015] discloses “Embodiments of the disclosure model biometric authentication as a time-dependent process by storing the history of authentication attempts and using the history to detect issues, such as template aging. For example, by tracking the evolution of scores in successful verification attempts, a decreasing trend can be detected, indicating potential template aging. This information can then be used by the system, for example, to inform the user that re-enrollment may be beneficial for continued high verification performance. Moreover, other events in the temporal history of successful verification scores, such as a sudden drop, can hint to other issues such as problems with the sensor.” Wherein keeping the history is interpreted as keeping time and score and how the facial image evolves).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuntebeck (US 20160359851 A1) paragraphs [0038-0039] disclose comparing the number of failed attempts to number of allowable attempts to access an application, and user has access to select applications to which they have to be authenticated prior to gaining access to, wherein the user is already authenticated into the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493